Citation Nr: 1203374	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefit sought on appeal. 

In a December 2008 decision, the Board denied entitlement to service connection for tinnitus.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum Decision, the Court vacated the December 2008 Board decision and remanded this matter to the Board for readjudication.

In August 2011, this matter was remanded to the RO via the Appeals Management Center (AMC) for additional development.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Evidence of record does not demonstrate that tinnitus had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's tinnitus is the result of an established event, injury, or disease during active service, including claimed in-service noise exposure or acoustic trauma.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a pre-adjudication letter sent to the Veteran by the RO in February 2005 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

VA also has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The RO has obtained service treatment records, VA treatment records, and private treatment records.  The Veteran submitted written statements discussing his contentions.  No outstanding evidence has been identified.  

VA examinations and opinions with respect to the service connection issue on appeal were obtained in March 2005 and September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2011 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinion considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed as well as the Veteran's lay contentions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011). 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for tinnitus incurred as a result of in-service noise exposure.

Service treatment records were negative for any complaints, treatment, or diagnosis of tinnitus.  In fact, his June 1992 separation examination report showed his ears to be clinically normal and noted that he denied having a medical history of any ear trouble.  The Veteran's DD Form 214 reflects that during active duty, his military occupational specialty (MOS) was Parachute Rigger (PR-0000).

The first post-service reference to tinnitus in the Veteran's claims file is in March 2004 and October 2004 VA treatment notes, dated approximately 12 years after his separation from service.

Thereafter, in a March 2005 VA audio examination report, the VA examiner, a clinical audiologist, opined that the Veteran's current tinnitus was not likely related to his military service.  The March 2005 VA examiner noted the Veteran's reports of in-service and post-service noise exposure.  Specifically, the Veteran reported that he was exposed to noise aboard an aircraft carrier during his service in the Navy, and that post-service, he worked around heavy equipment and power tools on and off since his discharge from service.  He also reported hunting and riding a motorcycle.  The Veteran stated that he used some ear plugs around heavy equipment and while hunting, but that he did not use ear protection while riding a motorcycle.  Although the Veteran reported a history of constant, bilateral tinnitus, worse in the left ear for the past 15 years, the examiner opined that the Veteran's tinnitus was less likely as not related to his military service and more likely related to noise exposure after service.

In his July 2005 notice of disagreement, the Veteran contended that he was exposed to loud noise during service as a parachute rigger, as his shop was located directly below the flight deck of an aircraft carrier.  Thus, he stated that he was exposed to constant jet aircraft noise for the four years he was on active duty in the Navy.  He further indicated that he experienced ringing in his ears for several years prior to riding a motorcycle, which he had done for only two years, and that he wore a helmet which lessened the noise.  The Veteran also averred that the heavy equipment previously referenced was a gas operated forklift and an occasional power saw used to cut wood, but that he was not in the shop constantly and his post-service noise exposure was thus limited.  The Veteran concluded his statement by asserting that because he was exposed to aircraft noise and suffered acoustic trauma, his tinnitus was caused by his time in the Navy.  

Additional VA treatment records dated from 2008 to 2010 showed continued findings of tinnitus. 

In a January 2011 Memorandum Decision, the Court found that the Board had relied on an inadequate medical examination wherein the examiner failed to provide support for the conclusion that the Veteran's tinnitus was not related to service. 

In a June 2011 statement, the Veteran reiterated his belief that his tinnitus was service-related due to his service aboard several aircraft carriers. 

In August 2011, the Board remanded the Veteran's claim for additional development, to include procurement of an appropriate VA medical opinion to clarify the nature and etiology of the claimed tinnitus.  

In a September 2011 VA audio examination report, the Veteran complained of recurrent tinnitus as well as constant, bilateral tinnitus.  He could not recall the exact date or circumstance of onset, reporting that his claimed tinnitus started after his military service and was not present before service.  After reviewing the claims file and examining the Veteran, the VA examiner, a consultant audiologist, opined that tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner provided a detailed rationale for his opinion.  He first acknowledged the Veteran's in-service complaints of noise exposure as a parachute rigger and while stationed on three aircraft carriers.  His post-service occupational noise exposure from his time working in a home improvement center (operating forklifts and front end loaders), as distributor for a grocery store chain (driving a delivery truck), and as a project estimator for a parking lot maintenance company was discussed.  His reports of recreational noise exposure to a motorcycle and hunting (with hearing protection) were also chronicled.  

The examiner highlighted the lack of findings of tinnitus in the service treatment records as well as the fact that there were no complaints or findings of tinnitus during the time period between service discharge and the Veteran's initial complaints of tinnitus post-service in March 2004.  He further discussed that the significant change in the hearing thresholds recorded at discharge and during the March 2005 VA audio examination report suggested a progression of hearing loss unrelated to military service, citing the Institute of Medicine's report conclusions that noise induced hearing lost occurs immediately and does not have a delayed onset.  He also cited to an additional physician's article that stated there was no research evidence to support a claim for delayed-onset tinnitus.  It was further noted that the Veteran's tinnitus did not impact ordinary conditions of daily life, including the ability to work. 

As an initial matter, the Board notes that the post-service VA treatment records and examination reports did reflect findings of tinnitus.  As such, Shedden element (1) is therefore met. 

Turning to Shedden element (2), the Board will separately address disease and injury.  A review of the Veteran's service treatment records reveals no evidence of tinnitus.  Accordingly, Shedden element (2) is not met with respect to disease.  

As to the incurrence of an in-service injury, consideration has been given to the Veteran's statements concerning in-service noise exposure from jet aircraft as well as his documented MOS during his periods of active duty.  Although the Board has no reason to doubt that the Veteran, like millions of other veterans, may have been exposed to noise during service, this does not automatically mean that there was injury (i.e., acoustic trauma) caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to loud noise during service as a parachute rigger while working directly below the flight deck of multiple aircraft carriers, the Board rejects the notion that noise exposure and/or acoustic trauma with resulting ear damage should be conceded.  There is no objective evidence that the Veteran sustained any ear damage or injury in the performance of his duties, and there is no evidence of tinnitus complaints in service or for years thereafter.

In-service incurrence of injury or disease is therefore not met as to tinnitus.  Accordingly, Shedden element (2) is not satisfied as this claim.  Consideration of the Veteran's claim could again stop here.  However, for the sake of being thorough, the Board will address Shedden element (3), evidence of a causal relationship between the claimed in-service disease or injury and the present disease or injury.

In this case, complaints of tinnitus were first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The record also includes no competent medical opinion establishing a causal relationship between the post-service complaints of tinnitus to any established event in service, including claimed in-service noise exposure or acoustic trauma, and the Veteran has not identified or even alluded to the existence of any such opinion.  In fact, after reviewing the claims file and examining the Veteran, the September 2011 VA examiner provided a well reasoned rationale to buttress his opinion that tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.

Evidence of record also includes the Veteran's statements asserting in-service noise exposure, continuity of tinnitus symptomatology since service separation, and a causal connection between his claimed disorder and service.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to describe his in-service recollections of tinnitus as well as his current manifestations of tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

However, to the extent that the Veteran has contended that he has experienced tinnitus symptomatology since service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this case, the Board emphasizes the multi-year gap between discharge from active duty service in 1992 and initial reported symptoms and diagnosis in 2004, over 10 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2005, over 10 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board therefore finds that the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had tinnitus since service are inconsistent with the contemporaneous evidence.  Indeed, when he was evaluated by VA in 2011, he even reported that his tinnitus started after his military service.  Such weighs against his earlier assertion of experiencing tinnitus since active military service.  Thus, the Veteran's lay assertions of continuity of tinnitus symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

Further, the Board accords the Veteran's statements regarding the etiology of the claimed disorder no probative value as he is not competent to opine on such complex medical questions.  The Board assigns no probative value to the Veteran's purported assertions of in-service tinnitus, continuity of tinnitus symptomatology since service, and a causal connection between each of his claimed disorder and service.  The Board simply does not find the Veteran to be a credible historian.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

For the foregoing reasons, the claim of entitlement to service connection for tinnitus must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


